

EXHIBIT 10.5


MELLANOX TECHNOLOGIES, LTD.


THIRD AMENDED AND RESTATED GLOBAL SHARE INCENTIVE PLAN (2006)
RESTRICTED SHARE UNIT AWARD GRANT NOTICE AND
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN ISRAEL
Mellanox Technologies, Ltd., a corporation organized under the laws of the State
of Israel (the “Company”), pursuant to its Third Amended and Restated Global
Share Incentive Plan (2006) and the appendix thereto setting forth the
additional terms applicable to Participants who are Israeli Taxpayers
(collectively referred to as the “Plan,” except where the context otherwise
requires), hereby grants to the individual listed below (the “Participant”), an
award (the “Award”) of restricted share units (“Restricted Share Units” or
“RSUs”). Each RSU represents the right to receive one unrestricted, fully
transferable ordinary share of the Company (each a “Share,” collectively
“Shares”) upon vesting. This Award is subject to all of the terms and conditions
as set forth herein, in the Restricted Share Unit Award Agreement attached
hereto as Exhibit A (the “Agreement”) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Agreement.
Participant’s Name:
[ ˜ ]
RSU Number:
[ ˜ ]
Grant Date:
[ ˜ ]
Total Number of RSUs:
[ ˜ ]
Vesting Commencement Date:
[ ˜ ]
Type of RSUs:
102 Capital Gains Track
Vesting Schedule:
[ ˜ ]

By his or her acceptance of the Award through the Company's online acceptance
procedure (or by his or her signature and the signature of the Company’s
representative below), the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety and
fully understands all provisions of this Grant Notice, the Agreement and the
Plan. The Participant also agrees that the Company, in its sole discretion, may
satisfy any applicable tax withholding obligations in accordance with Section
2.6 of the Agreement by (i) withholding Shares otherwise issuable to the
Participant upon vesting of the RSUs, (ii) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable or issued to the
Participant upon vesting of the RSUs and submit the proceeds of such sale to the
Company, or (iii) using any other method permitted by Section 2.6 of the
Agreement or the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or relating to the RSUs.
The Participant and the Company further agree that, provided the Participant is
an Eligible 102 Participant, the RSUs are intended to be granted under and
governed by Section 102(b)(2) and 102(b)(3) of the Income Tax Ordinance (New
Version) – 1961 and the Rules promulgated in connection therewith (the “ITO”),
and the Trust Agreement between the Company and the Trustee, a copy of which has
been provided


1

--------------------------------------------------------------------------------




to the Participant or made available for his/her review. Furthermore, the
Participant agrees that the RSUs and underlying Shares will be issued to the
Trustee to hold on the Participant’s behalf, pursuant to the terms of the ITO,
the Rules and the Trust Agreement. The Participant confirms that he or she is
familiar with the terms and provisions of Section 102 of the ITO, particularly
the Capital Gains Track described in subsection (b)(2) and (b)(3) thereof, and
agrees that he or she will not require the Trustee to release the RSUs or Shares
to the Participant, or to sell the Shares to a third party, during the Required
Holding Period, unless permitted to do so by applicable law.
If the Participant does not accept or decline the Award within 90 days of the
grant date stated above or by such other date that may be communicated to the
Participant by the Company. If the Participant declines the Award, the Award
will be cancelled and no benefits from the Award nor any compensation or
benefits in lieu of the Award will be provided to the Participant.
MELLANOX TECHNOLOGIES, LTD.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
Address:
            
Address:
            
 
 
 
            





2

--------------------------------------------------------------------------------






EXHIBIT A
TO RESTRICTED SHARE UNIT AWARD GRANT NOTICE
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN ISRAEL
Pursuant to the Restricted Share Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Share Unit Award Agreement (the “Agreement”) is attached,
Mellanox Technologies, Ltd., a corporation organized under the laws of the State
of Israel (the “Company”), has granted to Participant an award (the “Award”) of
restricted share units (“Restricted Share Units” or “RSUs”) under the Company’s
Third Amended and Restated Global Share Incentive Plan (2006) and the appendix
thereto setting forth the additional terms applicable to Participants who are
Israeli Taxpayers (collectively referred to herein as the “Plan,” unless context
otherwise requires).
ARTICLE I
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice, as applicable.
(a)     “Termination of Consultancy” shall mean the time when the engagement of
the Participant as a Consultant to the Company or any affiliate thereof is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding: (i)
terminations where there is a simultaneous employment or continuing employment
of the Participant by the Company or any affiliate thereof, and (ii)
terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any affiliate thereof. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
affiliate thereof has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
(b)    “Termination of Directorship” shall mean the time when the Participant,
if he or she is or becomes a Non-Employee Director, ceases to be a member of the
Board of Directors for any reason, including, but not by way of limitation, a
termination by resignation, failure of shareholders to approve appointment,
failure to be elected, death or retirement. The Board of Directors, in its sole
and absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship with respect to Non-Employee Directors.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between the Participant and the Company or any
affiliate thereof is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding: (i) terminations
where there is a simultaneous reemployment or continuing employment of the
Participant by the Company or any affiliate thereof, (ii) terminations where
there is a simultaneous establishment of a consulting relationship or continuing
consulting relationship


A-1

--------------------------------------------------------------------------------





between the Participant and the Company or any affiliate thereof, and (iii)
terminations where the Participant simultaneously becomes or previously is
appointed or elected as a Non-Employee Director. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
(d)    “Termination of Services” shall mean the Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Restricted Share Unit shall constitute a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
Share (subject to adjustment as provided in Section 11.1 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Share Units shall be
used solely as a device for the determination of the payment to eventually be
made to the Participant if such Restricted Share Units vest pursuant to Section
2.3 hereof. The Restricted Share Units shall not be treated as property or as a
trust fund of any kind.
1.3    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan and the Trust Agreement, entered into between the Company
and the Trustee, which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.
ARTICLE II


GRANT OF RESTRICTED SHARE UNITS
2.1    Grant of RSUs; Compliance with Section 102.
(a)    Effective as of the grant date set forth in the Grant Notice (the “Grant
Date”), the Company grants to the Participant the Award as set forth in the
Grant Notice.
(b)    If the Award is a 102 Trustee Grant granted to an Eligible 102
Participant, the RSUs will be registered in the name of the Trustee as required
by law to qualify under Section 102, for the benefit of the Participant. The
Participant shall comply with the ITO, the Rules, and the terms and conditions
of the Trust Agreement entered into between the Company and the Trustee. The
Trustee will hold the RSUs or the Shares to be issued upon vesting of the RSUs
for at least the Required Holding Period, as set forth in the Plan. The
Participant hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any RSU granted to him thereunder. The Participant hereby
confirms that he shall execute any and all documents which the Company or the
Trustee may reasonably determine to be necessary in order to comply with the ITO
and particularly the Rules.
2.2    Company’s Obligation to Pay. Each RSU has a value equal to the fair
market value of a Share on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Article II hereof, the Participant
will have no right to payment of any such RSUs. Prior to actual payment of any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
2.3    Vesting Schedule; Notice to Trustee.


A-2

--------------------------------------------------------------------------------





(a)    Subject to Section 2.4 hereof and any accelerated vesting provisions in
any Executive Severance Benefit Agreement, employment agreement or other
agreement between the Participant and the Company, the RSUs awarded by the Grant
Notice will vest and become non-forfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to the
Participant’s continued employment or service through such dates, as a condition
to the vesting of the applicable installment of the RSUs and the rights and
benefits under this Agreement. Unless otherwise determined by the Administrator,
partial employment or service, even if substantial, during any vesting period
will not entitle the Participant to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a Termination of
Services as provided in Section 2.4 below or under the Plan.
(b)    If the Award is a 102 Trustee Grant granted to an Eligible 201
Participant, the Company will notify the Trustee upon vesting of RSUs. The
Shares issued upon the vesting of the RSUs shall be issued in the name of the
Trustee, and held in trust on the Participant’s behalf by the Trustee, until
they are sold or transferred by the Trustee, provided that the Participant first
complies with the tax withholding provisions set forth in this Agreement. In the
event that the Participant elects to have the Shares transferred to the
Participant without selling such Shares, the Participant shall become liable to
pay taxes immediately in accordance with the provisions of the ITO
2.4    Forfeiture, Termination and Cancellation upon Termination of Services.
Notwithstanding any contrary provision of this Agreement, upon the Participant’s
Termination of Services for any or no reason, the then-unvested RSUs subject to
this Agreement will be automatically forfeited, terminated and cancelled as of
such date without payment of any consideration by the Company, and the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder. For the avoidance of doubt,
except as otherwise provided by the Administrator, no RSUs shall vest following
the Participant’s Termination of Services.
2.5    Payment after Vesting. As soon as administratively practicable, and, in
any event, within sixty (60) days, following the vesting of any Restricted Share
Units pursuant to Section 2.3 or Section 3.2, the Company shall deliver to the
Participant a number of Shares (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Company in its sole discretion and in accordance with Section 2.3(b)) equal
to the number of Restricted Share Units subject to this Award that vest on the
applicable vesting date, unless such Restricted Share Units terminate prior to
the given vesting date pursuant to Section 2.4. Notwithstanding the foregoing,
in the event Shares cannot be issued pursuant to Section 2.9(a), (b) or (c)
hereof, then the Shares shall be issued pursuant to the preceding sentence as
soon as administratively practicable after the Administrator determines that
Shares can again be issued in accordance with Sections 2.9(a), (b) and (c)
hereof; provided, however, that if the Participant is a U.S. federal taxpayer,
any such delay shall apply only to the extent permissible under Section 409A (as
defined below).


2.6    Responsibility for Taxes.


(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”) or the
Trustee, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or payment


A-3

--------------------------------------------------------------------------------





of the RSUs, the issuance of Shares, the subsequent sale of Shares and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the RSUs or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction, the Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make arrangements satisfactory to the Company and/or the
Employer to fulfill all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:


(i)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer;


(ii)requiring the Participant to tender payment in cash, check or wire transfer
of the Tax-Related Items to the Company, the Employer or the Trustee;


(iii)withholding from proceeds of the sale of Shares acquired upon payment of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent);


(iv)withholding Shares to be issued upon payment of the RSUs (“net-share
withholding”), provided, however, that if the Participant is a Section 16
officer of the Company under the Exchange Act, then applicable withholding
obligations for Tax-Related Items will be settled by withholding Shares in
accordance with this subsection (iv) or, alternatively, the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (i)-(iii) herein; and/or


(v)any other method of withholding determined by the Company and permitted by
applicable law.


(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or, to the extent permitted under the Plan, other applicable withholding
rates, including maximum applicable rates in the Participant’s jurisdiction(s)
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for
purposes of calculating the Tax-Related Items and determining the number of
Shares that have been delivered in accordance with Section 2.5 above, the
Participant will be deemed to have been issued the full number of Shares subject
to the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.


(d)The Participant agrees to indemnify the Company and/or its affiliates and/or
the Trustee and hold them harmless against and from any and all liability for
any such Tax-Related Item or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such Tax-Related Items from any payment made to the Participant
for which the Participant is responsible. The Company shall not be obligated to
deliver any new certificate representing Shares to the Trustee, the Participant
or the Participant’s legal representative or to enter such Shares in book


A-4

--------------------------------------------------------------------------------





entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
Tax-Related Items.


2.7    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Participant is a U.S. federal taxpayer and the
Administrator determines that the RSUs (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify the Participant or any other
person for failure to do so) to adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate either for
the RSUs to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Notwithstanding the foregoing, the Company makes
no representation that the grant, vesting, or payment of the RSUs provided for
under this Agreement will be exempt from or compliant with Section 409A and the
Company will have no liability to the Participant or any other party if such
grant, vesting or payment of RSUs is not so exempt or compliant or for any
action taken by the Company with respect thereto.


2.8    Rights as Shareholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a shareholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been actually issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 11.1 of the Plan.


2.9    Conditions to Delivery of Shares. Subject to Section 19 of the Plan, the
Shares deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have then been reacquired
by the Company. Such Shares shall be fully paid and non-assessable. The Company
shall not be required to issue or deliver any Shares deliverable hereunder or
portion thereof prior to fulfillment of all of the following conditions:


(a)    The admission of such Shares to listing on all stock exchanges on which
such Shares are then listed;


(b)    The completion of any registration or other qualification of such Shares
under any applicable law, rule or regulation, which the Administrator shall, in
its absolute discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any local, state,
federal or foreign governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;


(d)    The receipt by the Company, the Employer or the Trustee of any
Tax-Related Items required to be withheld, as further described in Section 2.6
hereof; and




A-5

--------------------------------------------------------------------------------





(e)    The lapse of such reasonable period of time following the vesting of any
Restricted Share Units as the Administrator may from time to time establish for
reasons of administrative convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator shall not be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the RSUs.
3.2     Adjustments Upon Specified Events. Provided that the RSUs are not
“nonqualified deferred compensation” within the meaning of Section 409A, the
Administrator may accelerate payment and vesting of the Restricted Share Units
in such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Shares contemplated by
Section 11.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such Shares), the Administrator shall make such adjustments the
Administrator deems appropriate in the number of Restricted Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Share Units. The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement and Article 11 and 13 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of the Participant, this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, the
RSUs and the rights and privileges conferred hereby immediately will become null
and void. Notwithstanding anything herein to the contrary, this Section 3.3
shall not prevent transfers by will or applicable laws of descent and
distribution.
3.4    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at Corporate_Secretary@mellanox.com or the address given beneath the
signature of Company’s authorized officer on the Grant Notice, and any notice to
be given to the Participant shall be addressed to the Participant at the address
given beneath the Participant’s signature on the Grant Notice. By a notice given
pursuant to this Section 3.5, either party may hereafter designate a different
address for notices to be given to that party. Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the person entitled to the RSUs by written notice under this Section 3.5. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.


A-6

--------------------------------------------------------------------------------





3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law; Severability. The laws of the State of Israel shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflict of laws. The Participant may only exercise his or her
rights in respect of the Plan, this Agreement and these RSUs to the extent that
it would be lawful to do so, and the Company would not, in connection with this
Agreement, be in breach of the laws of any jurisdiction to which the Participant
may be subject. The Participant shall be solely responsible to seek advice as to
the laws of any jurisdiction to which he or she may be subject, and
participation in the Plan by the Participant shall be on the basis of a warranty
by the Participant that the Participant may lawfully so participate without the
Participant being in breach of the laws of any such jurisdiction. In addition,
the provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the U.S. Securities and Exchange Commission
thereunder and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations, and the Company is under no obligation to register or qualify the
Shares with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, the Participant understands that, to the extent
permitted by applicable law, the Company shall have the unilateral authority to
amend the Plan and this Agreement without the Participant’s consent to the
extent necessary to comply with securities or other laws applicable to the
issuance of Shares.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, however, that, except as may otherwise be provided by the Plan and
this Agreement, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the RSUs in any material way without the prior
written consent of the Participant.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Sections 3.2 and 3.3 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Company shall have
unilateral authority to amend this Agreement without the Participant’s consent
to the extent necessary to comply with such applicable exemptive rule.
3.12    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or


A-7

--------------------------------------------------------------------------------





any affiliate thereof, or be interpreted as forming or amending an employment or
service contract with the Company or any affiliate thereof and shall not
interfere with or restrict in any way the rights of the Company and its
affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an affiliate thereof and the
Participant.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof.
3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.


3.15    Nature of Grant. In accepting the grant of RSUs, the Participant
acknowledges, understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
share units, or benefits in lieu of restricted share units, even if RSUs have
been granted in the past;
(c)    all decisions with respect to future restricted share units or other
grants, if any, will be at the sole discretion of the Company;
(d)    the Participant is voluntarily participating in the Plan;
(e)    the RSUs and any Shares subject to the RSUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(f)    unless otherwise agreed with the Company, the RSUs and the Shares subject
to the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of an affiliate;
(g)    the RSUs and any Shares subject to the RSUs, and the income from and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
employment or service relationship (for any


A-8

--------------------------------------------------------------------------------





reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any);
(j)    for purposes of the RSUs, the date of the Participant’s Termination of
Services shall be the date the Participant is no longer actively providing
services to the Company or any affiliate thereof (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or
providing services or the terms of Participant’s employment or service
agreement, if any), and the Participant’s right to vest in the RSUs under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or providing services or the terms of Participant’s employment or service
agreement, if any). The Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of the RSUs (including whether the Participant may still be considered
to be providing services while on a leave of absence); and
(k)    neither the Company, the Employer nor any affiliate thereof shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the payment of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
3.16    Data Privacy.
(a)    Data Collection and Usage. The Company and the Employer may collect,
process and use certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Share Units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent.
(b)    Stock Plan Administration Service Providers. The Company transfers Data
to E*Trade Corporate Financial Services, Inc. and its affiliated companies
(“E*Trade”), an independent service provider based in the United States, which
is assisting the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. The
Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)    International Data Transfers. The Company and its service providers are
based in Israel and the United States. The Participant’s country or jurisdiction
may have different data privacy laws and protections than Israel and the United
States. The Company's legal basis, where required, for the transfer of Data is
Participant’s consent.
(d)    Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.


A-9

--------------------------------------------------------------------------------





(e)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s salary from or employment and career with the Employer will
not be affected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant this Award
or other awards to the Participant or administer or maintain such awards.
By accepting the Award and indicating consent via the Company’s online
acceptance procedure, the Participant is declaring that he or she agrees with
the data processing practices described herein and consents to the collection,
processing and use of Data by the Company and the transfer of Data to the
recipients mentioned above, including recipients located in countries which may
not have the same level of protection as the Participant’s country, for the
purposes described above.
Finally, the Participant understands that the Company may rely on a different
legal basis for the processing or transfer of Data in the future and/or request
that the Participant provide another data privacy consent form. If applicable
and upon request of the Company, the Participant agrees to provide an executed
acknowledgement or data privacy consent form to the Employer or the Company (or
any other acknowledgements, agreements or consents that may be required by the
Employer or the Company) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgement,
agreement or consent requested by the Company and/or the Employer.
3.17    Language. The Participant acknowledges that he or she is proficient in
the English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Agreement. If the Participant has received this
Agreement, or any other documents related to the RSUs and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.


3.18    Insider Trading Restrictions / Market Abuse Laws. The Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including, but not limited to, the United States and the
Participant’s country, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. Neither
the Company nor any affiliate thereof will be responsible for such restrictions
or liable for the failure on the Participant’s part to know and abide by such
restrictions. The Participant should consult with his or her own personal legal
advisers to ensure compliance with applicable laws.
3.19    Foreign Asset / Account and Exchange Control Requirements. Depending on
the Participant’s country, the Participant may be subject to foreign
asset/account and/or exchange control reporting or other requirements which may
affect the Participant’s ability to acquire or hold RSUs or Shares under the
Plan or cash received from participating in the Plan in a brokerage or bank
account outside the Participant’s country. The Participant may be required to
report such RSUs, Shares, accounts, assets or transactions to the tax or other
authorities in his or her country and/or repatriate funds received in connection
with the Plan to the Participant's country within a certain time period or
according to certain procedures. The Participant acknowledges that it is his or
her responsibility to comply with any applicable requirements,


A-10

--------------------------------------------------------------------------------





and that the Participant should consult his or her own personal tax and legal
advisors to ensure compliance with applicable laws.
3.20    Electronic Delivery, Acceptance and Participation. The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means and the Participant hereby
consents to receive such documents by electronic delivery. The Participant
agrees that his or her electronic acceptance of the Award through the Company’s
online acceptance procedure constitutes his or her acceptance of the Award and
further agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.
3.21    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


3.22    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.




 




A-11